Per Curiam:

The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question. In view of the Court's refusal to grant rehearing in Colegrove v. Green, 328 U. S. 549, rehearing denied, 329 U. S. 825, 828, and its dismissal of the appeals in Cook v. Fortson and Turman v. Duckworth, 329 U. S. 675, rehearing denied, 329 U. S. 829, Mr. Justice Rutledge concurs in the dismissal of this appeal. Mr. Justice Black, Mr. Justice Douglas, and Mr. Justice Murphy are of the opinion that probable jurisdiction should be noted.